


EXHIBIT 10.4




Agreement by and between the Company and GreenBridge Capital Partners, IV, LLC
dated June 3, 2011




CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT dated June 3, 2011 (“Effective Date”), by and between
Vycor Medical, Inc., a Delaware corporation, (the "Company") with an address
located at 3651 FAU Blvd., Suite 300, Boca Raton, FL 33434, and GreenBridge
Capital Partners, IV, LLC, a Delaware limited liability company, (the
“Consultant”), with an address located at 20130 Via Celline, Porter Ranch, CA
91326. Each of the parties to this Agreement is individually referred to herein
as a “Party” and collectively as the “Parties.”  




WHEREAS:




A.

The Company is in the business of designing, developing, and marketing devices
for use in neurosurgery and in neuro-stimulation therapy.




B.

The Consultant has the expertise and experience to assist the Company.
Specifically, the Consultant will assist the Company with its business
development activities.




C.

The Consultant is offering its services as a consultant to the Company;




D.

The Company desires to retain the Consultant as an independent consultant and to
memorialize the Consultant’s work for the Company by entering into this written
Agreement; and,




E.

The Parties agree that this Agreement reflects the entire understanding and
agreements between the Parties hereto.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions hereinafter set forth, the Parties hereto agree as follows:




1.       

TERM & APPOINTMENT.




(a)

The Company hereby appoints Consultant to render those services as more
specifically described in Section 2 hereof for the term of this Agreement.




(b)

Unless terminated at an earlier date in accordance with Section 6 of this
Agreement or otherwise extended by agreement of the Parties, the term of the
Consultant’s engagement hereunder shall be for a period of twelve (12) months
(the “Term”), commencing on the Effective Date. The period of engagement may be
extended by written agreement or e-mail between the Parties, provided that
certain provisions relating to compensation may change upon commencement of any
extension hereto.




2.       

SERVICES.




(a)

The Consultant’s services shall include but not be limited to the following: (i)
assisting with international business opportunities; (ii) providing
introductions to professionals; (iii) assisting in developing and implementing
the Company’s business plan; and, (iv) assisting the Company in developing
corporate partnering relationships that may include but not be limited to joint
ventures or other business transactions that are consistent with the Company’s
goals and objectives and will serve to improve awareness of the Company among
its target customers and the marketplace in general.




-60-





--------------------------------------------------------------------------------





(b)      

The Company hereby engages the Consultant and the Consultant hereby accepts
engagement as a consultant.  It is understood and agreed, and it is the express
intention of the Parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company’s for any
purpose whatsoever. It is understood, however, that the Consultant will maintain
Consultant’s own business in addition to providing services to the Company. The
Consultant agrees to promptly perform all services required of the Consultant
hereunder in an efficient, professional, trustworthy and businesslike   manner.
In such capacity, Consultant will utilize only materials, reports, financial
information or other documentation that is approved in writing in advance by the
Company.




(c)

The Consultant agrees to serve the Company faithfully and to the best of
Consultant’s ability and to devote a reasonable amount of time, attention and
efforts to the business and affairs of the Company during Consultant’s
engagement by the Company.




3.       

STOCK.




(a)

As consideration for Consultant’s Services, within five (5) business days from
the date of execution of this Agreement, the Company shall deliver to the
Consultant a one-time fully paid and non- assessable issuance of 15,500,000
restricted shares of the Company’s common stock (the “Stock”). The Stock due
under the terms of this Agreement shall constitute full payment for Consultant’s
Services to the Company. However, the Company, in its sole and absolute
discretion, may elect to remit additional payments or benefits for Consultant's
services.  The Stock shall be held in escrow by the Consultant’s counsel subject
to release pursuant to paragraph 3(e), below. The Consultant shall not transfer,
sell, or assign any shares of the Stock while the same are held in escrow.




(b)

The Stock and the rights and privileges conferred in whole or in part hereby may
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise), and the Company shall have no obligation to
transfer such shares, unless registered under the Securities Act of 1933, as
amended (the “Act”) or, in the opinion of counsel to the Company, such
transaction is in compliance with or exempt from the registration and prospectus
requirements of the Act. Each certificate or other documentation evidencing the
ownership of any shares of the Stock to be imprinted with a legend in
substantially the following form:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION
THEREOF, OR (B) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE
AND SUBSTANCE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH
RESPECT THERETO.”




(c)

The certificate may also bear additional inscriptions that the Company, in its
sole and absolute discretion, otherwise deems are required by federal, state,
foreign or local securities laws. All shares of Stock shall be subject to such
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the US Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities law, and the Company may cause a legend or legends to be put
on any certificates evidencing such shares to make appropriate reference to such
restrictions.




(d)

The Stock is subject to all restrictions in this Agreement. By acceptance of the
Stock, the Consultant agrees that the Stock will be held for investment and will
not be held with a view to their distribution, as that term is used in the Act,
unless in the opinion of counsel to the




-61-





--------------------------------------------------------------------------------





Company, such distribution is in compliance with or exempt from the registration
and prospectus requirements of the Act. As a condition of this Agreement, the
Company may require the Consultant to confirm any factual matters reasonably
requested by counsel for the Company.

(e)

Company Repurchase of Stock




(i)

If the Company, in its sole and absolute discretion and notwithstanding whether
the Consultant’s engagement is terminated, at any time within forty-five (45)
days following the date of this Agreement determines that for any reason it is
unsatisfied with Consultant’s performance of the Services pursuant to this
Agreement, the Company shall have the right to repurchase from the Consultant
7,750,000 shares of the Stock delivered to Consultant pursuant to Section 3(a),
above, at a purchase price of $0.0001 per share. If the said 7,750,000 shares of
Stock are not repurchased by the Company, said shares shall be released by the
escrow holder to the Consultant without further authorization by the Company.




(ii)

If the Company, in its sole and absolute discretion and notwithstanding whether
the Consultant’s engagement is terminated, at any time within one hundred five
(105) days following the date of this Agreement determines that for any reason
it continues to be unsatisfied with Consultant’s performance of the Services
pursuant to this Agreement, the Company shall have the right to repurchase from
the Consultant the remaining 7,750,000 shares of the Stock delivered to
Consultant pursuant to Section 3(a), above, at a purchase price of $0.0001 per
share. If the said remaining 7,750,000 shares of Stock are not repurchased by
the Company, said shares shall be released by the escrow holder to the
Consultant without further authorization by the Company.




4.

Reserved.




5.

Reserved




6.     

TERMINATION.




(a)

Grounds for Termination. The Consultant’s engagement shall terminate prior to
the expiration of the initial term set forth in Section 1(b) or any extension
thereof in the event that at any time: (i) the Board elects to terminate this
Agreement for “cause” (as defined below) and notifies the Consultant in writing
of such election, or (ii) the Consultant elects to terminate this Agreement for
“good reason” (as defined below) and notifies the Company in writing of such
election.  If this Agreement is terminated pursuant to this Section 6(a), such
termination shall be effective upon delivery of written notice of termination.
 No termination shall affect the Company’s rights pursuant to paragraph 3 (e),
above.




(b)

Cause Defined. “Cause” means: (i) the Consultant has breached the provisions of
Section 2, 7, 8, or 9 of this Agreement in any material respect, and has failed
to cure such breach within 30 days after receipt of written notice from the
Company, (ii) the Consultant has engaged in willful and material misconduct,
including willful and material failure to perform the Consultant’s duties under
this Agreement and has failed to cure such default within 30 days after receipt
of written notice of default from the Company, (iii) the Consultant has
committed fraud, misappropriation or embezzlement in connection with the
Company’s business, (iv)the Consultant has been convicted or has   pleaded NOLO
CONTENDERE to criminal misconduct (except for parking violations, occasional
minor traffic violations and other similar minor violations), or (v) the
Consultant becomes insolvent or files any petition in Bankruptcy.




(c)

Effect of Termination. Notwithstanding any termination of this Agreement, the
Consultant, in consideration of Consultant’s engagement hereunder to the date of
such termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Consultant’s engagement.




-62-





--------------------------------------------------------------------------------





(d)

Surrender of Records & Property. Upon termination of Consultant’s engagement
with the Company, the Consultant shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that in whole or in part contain
any trade secrets or confidential information of the Company, which in any of
these cases are in Consultant’s possession or under Consultant’s control.




(e)

Good Reason Defined - Good Reason shall mean: (i) the assignment of the
Consultant to duties inconsistent with the Consultant’s position or
responsibilities as contemplated by Section 2(a), excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Consultant; (ii) any material breach of this Agreement by the Company or any
successor thereto; or (ii) a change of control as hereinafter defined.




(f)

The provisions of this Section 6, as well as, Sections 7, 8, and 9 and otherwise
as the context so requires shall survive the termination of this Agreement.




7.       INDEPENDENT CONTRACTOR STATUS.  




Consultant understands that since the Consultant is not an employee of the
Company, the Company will not withhold income taxes or pay any employee taxes on
its behalf, nor will it receive any fringe benefits.  The Consultant shall not
have any authority to assume or create any obligations, express or implied, on
behalf of the Company and shall have no authority to represent the Company as
agent, employee or in any other capacity than as herein provided.  The
Consultant does hereby indemnify and hold harmless the Company from and against
any and all claims, liabilities, demands, losses or expenses incurred by the
Company if the Consultant fails to pay any applicable income and/or employment
taxes (including interest or penalties of whatever nature), in any amount,
relating to the Consultant’s rendering of consulting services to the Company,
including any attorney’s fees or costs to the prevailing Party to enforce this
indemnity.  The Consultant shall be responsible for obtaining workers’
compensation insurance coverage and agrees to indemnify, defend and hold the
Company harmless of an from any and all claims arising out of any injury,
disability or death of the Consultant.




8.

CONFIDENTIAL INFORMATION




Except as permitted or directed by the Company’s Board of Directors, during the
term of Consultant’s engagement or at any time thereafter, the Consultant shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of the business of the Company) any confidential or
secret knowledge or information of the Company that the Consultant has acquired
or become acquainted with or will acquire or become acquainted with prior to the
termination of the period of Consultant’s engagement by the Company (including
engagement by the Company or any affiliated companies prior to the date of this
Agreement) whether developed by Consultant self/herself or by others, concerning
any trade secrets, confidential or secret designs, processes, formulae, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, any customer or
supplier lists of the Company, any confidential or secret development or
research work of the Company, or any other confidential information or secret
aspects of the business of the Company. The Consultant acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Both during and after the term of
Consultant’s engagement, the Consultant will refrain from any acts or omissions
that would reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that is now published and publicly available or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company, other than as a direct or indirect result of the breach of this
Agreement by the Consultant.







-63-





--------------------------------------------------------------------------------





9.

MISCELLANEOUS




(a)

Facsimile Certification.  A facsimile copy of this Agreement signed by any
and/or all Parties shall have the same binding and legal effect as an original
of the same.




(b)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument.  Regardless of whether this Agreement is executed in
one or more counterparts, each such counterpart may be executed by actual or
facsimile signature(s).




(c)

Attorney’s Fees.  Should either Party hereto, or any heir, personal
representative, successor or assign of either Party hereto, resort to litigation
to enforce this Agreement, the Party or Parties prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such litigation
from the Party or Parties against whom enforcement was sought, subject to the
provisions of paragraph 9(j).




(d)

Entire Agreement.  This Agreement contains the entire understanding and
agreement between the Parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof.




(e)

Severability.  If any provision of this Agreement, as applied to either Party or
to any circumstances, shall be adjudged by a court to be void or unenforceable,
the same shall be deemed stricken from this Agreement and shall in no way affect
any other provision of this Agreement or the validity or enforceability of this
Agreement. In the event any such provision (the “Applicable Provision”) is so
adjudged void or unenforceable, Consultant and Company shall take the following
actions in the following order: (i) seek judicial reformation of the Applicable
Provision; (ii) negotiate in good faith with each other to replace the
Applicable Provision with a lawful provision; and (iii) have an arbitration as
provided in Paragraph 9(j) hereof determine a lawful replacement provision for
the Applicable Provision; provided, however, that no such action pursuant to
either of clauses (i) or (iii) above shall increase in any respect  the
Company’s or the Consultant’s obligations pursuant to the Applicable Provision.




(f)

Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




(g)

Nonwaiver.  No failure or neglect of either Party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either Party hereto must be
contained in a written instrument signed by the Party to be charged and, in the
case of the Company, by an executive officer of the Company or other person duly
authorized by the Company.  




(h)

No Implied Contract. The Parties intend to be bound only upon execution of this
Agreement and no negotiation, exchange or draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of work by Consultant nor
any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.  




(i)

Execution of the Agreement.  Company and the Party executing this Agreement on
behalf of the Company has the requisite corporate power and authority to enter
into and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations and approvals have been secured which are
necessary to authorize the execution, delivery and performance by Company of
this Agreement. This Agreement has been duly and validly executed and delivered
by Company and constitutes the valid and binding obligations of Company,
enforceable in




-64-





--------------------------------------------------------------------------------





accordance with the respective terms.  Upon delivery of this Agreement to
Consultant, this Agreement, and the other agreements referred to herein, will
constitute the valid and binding obligations of Company, and will be enforceable
in accordance with their respective terms.




(j)

Mediation or Arbitration of Disputes.




(i)

If a dispute arises out of or relates to this contract, or the breach thereof,
and if the dispute cannot be settled through negotiation, the parties agree
first to try in good faith to settle the dispute by mediation administered by
the American Arbitration Association under its Commercial Mediation Procedures
before resorting to arbitration, litigation, or some other dispute resolution
procedure.




(ii)

Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.




(k)

Non-Disclosure.  Except as may be required by law, neither Consultant nor the
Company shall disclose the terms of this Agreement to persons not involved in
the operation of the Company, and the Parties shall disclose the financial terms
of the Agreement to those involved in the operation of the Company only as
needed to implement the terms of the Agreement or carry out the operations of
the Company. The above notwithstanding, the financial terms of the Agreement may
be disclosed to: (i) either Party’s accountants, financial or tax advisors, and
any potential investors in the Company, provided such persons agree not to
disclose such terms of the Agreement further; and (ii) members of Consultant’s
immediate family, provided such family members agree not to reveal the terms of
the Agreement further.




(l)

Agreement to Perform Necessary Acts.  Consultant and the Company agree to
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.




(m)

Intentionally Deleted.




(n)

Taxes.  Consultant agrees to pay all taxes that may be imposed upon Consultant
with respect to the Payment paid to Consultant hereunder.




(o)

Governing Law.  This Agreement and the rights and remedies of each Party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of any applicable federal laws) be solely
governed by, interpreted under, and construed and enforced in accordance with
the laws (without regard to the conflicts of law principles) of the State of
California, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of California.

(p)

Successors & Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (q), successors and
assigns.




(q)

Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either Party without the prior written consent of the
other Party to this Agreement, except that the Company may, without the consent
of the Consultant, assign its rights and obligations under this Agreement to any
corporation, firm or other business entity with or into which the Company may
merge or consolidate, or to which the Company may sell or transfer all or
substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under common ownership with, the Company. Provided such assignee explicitly
assumes such responsibilities, after any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter




-65-





--------------------------------------------------------------------------------





be deemed to be the Company for the purposes of all provisions of this Agreement
including this Section 9.  Compensation under this Agreement is assignable at
the discretion of the Consultant.




(r)

Modification, Amendment, Waiver or Termination.  No provision of this Agreement
may be modified, amended, waived or terminated except by an instrument in
writing signed by the Parties to this Agreement. No course of dealing between
the Parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any Party under or by reason of this
Agreement.




(s)

Notices.  All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving Party at the address set forth herein. All such communications
shall be effective when received.




If to the Company:




Vycor Medical, Inc.

3651 FAU Blvd., Suite 300

Boca Raton, FL 33434




With a copy to:




Robert Diener

Law Offices of Robert Diener

56 Laenani Street

Haiku, HI 96708




If to the Consultant:




GreenBridge Capital Partners, IV, LLC

20130 Via Celline

Porter Ranch, CA 91326




With a copy to:




Luis Carrillo

Carrillo, Huettel, and Zouvas, LLP

3033 Fifth Avenue, Suite 400

San Diego, CA 92103




Any Party may change the address set forth above by notice to the other Party
given as provided herein.




(t)

Headings.  The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




(u)

Third-Party Benefit.  Nothing in this Agreement, express or implied, is intended
to confer upon any other person any rights, remedies, obligations or liabilities
of any nature whatsoever.




(v)

Preparation of Agreement.  The Parties have participated jointly in the
negotiation and drafting of this Agreement and each provision hereof.  In the
event any ambiguity, conflict, omission or other question of intent or
interpretation arises, this Agreement shall be construed as if jointly drafted
by the Parties, and no presumption or burden of proof shall be




-66-





--------------------------------------------------------------------------------


presumed, implied or otherwise construed favoring or disfavoring any Party by
virtue of the authorship of this Agreement or of any provision hereof.

(w)

Absence of Warranties and Representations.  Each Party hereto acknowledges that
they have signed this Agreement without having relied upon or being induced by
any agreement, warranty or representation of fact or opinion of any person not
expressly set forth herein or in the Disclosure Materials.  All representations
and warranties of either Party contained herein shall survive its signing and
delivery.




[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







-67-





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




Vycor Medical, Inc.:

Consultant:  GreenBridge Capital Partners, IV, LLC:




/s/ Peter C. Zachariou




By:  

                                          




/s/ Joseph D. Kowal




By:

                                           

    







Name:  Peter C. Zachariou




Name:  Joseph D. Kowal

Title:  

Executive Vice President

Title:  

Principal










-68-





--------------------------------------------------------------------------------